DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I – claims 11-12 and 15-22 in the reply filed on 10/26/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, group II, there being no allowable generic or linking claim. 
Claims 11-12 and 15-22 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite egg whites, sugar, carboxylic acid and pork fat which all derive from plants or animals. These components are the judicial exceptions. Sugar is simply a plant extract from sugar cane, carboxylic acids are naturally derived acids many are from fruit which are also considered extracts, and pork fat is 
 This judicial exception is not integrated into a practical application because the additional elements for the use in the treatment and/or prophylaxis or mastitis and/or edema of breast or udder (claim 11) and wherein the mastitis and breast or udder edema comprises mammary gland and/or udder tissue inflammations including teat canal, milk ducts, skin and teat orifices inflammation (claim 12) are merely intended uses for the composition and limits on the intended uses of the composition. The additional elements wherein the composition comprises specific percentages of the egg white, carboxylic acid solution, sugar, and vehicle (claims 16, 17, 19, 20 and 22) are only limiting the amount of the nature-based product being used. The additional elements wherein sugar is saccharose (claim 18), wherein the carboxylic claim 19) are only further limiting the type of nature-based product being used in the composition. 
There is no evidence of record that combining these ingredients together results in any markedly different characteristics for the judicial exceptions and these limitations do not integrate the judicial exceptions into a practical application because limiting the amount of the nature-based product in the composition or limiting how the product is used does not impart any structural or functional changes to the exceptions and in this context, such integration for a claimed product would be a physical form of the specific practical application, essentially a specific, detailed means of using the practical application instead of a more general composition that is not so limited.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant or animal extracts/ingredients is well-understood, routine practice in the art and has been conducted for centuries. Admixing naturally-occurring extracts/ingredients together for the treatment of mastitis is also well-understood, routine, and conventional in the field as evidence by at least the following documents submitted by the applicant which give examples of naturally occurring extracts/ingredients (such as egg whites and/or acetic acid solution) being combined to treat mastitis CN1970051, CN104666635 and CN103239651B, US3920847A, US20140107090A1, US201400880032A1 (not supplied by applicant). 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Way (https://www.yenersway.com/recipes/royal-icing-recipe-fresh-egg-white/, February 18, 2014).
Regarding claim 11 and 15, pertaining to the topical composition which is a mixture of natural ingredients of plant and animal origin (claim 11), comprising: sugar, carboxylic acid solution, egg white and vehicle, Way discloses a recipe for royal icing with ingredients containing of egg whites, icing sugar mixture, and vinegar (see Ingredients Table) and explains Additional added liquid like lemon juice, water (vehicle) or egg white will bring royal icing into a rd paragraph, 1st page). The reference does not specifically teach the use of composition as a topical composition for use in the treatment and/or prophylaxis of mastitis and/or edema of breast or udder, but these are only intended uses for the composition claimed and given the broadest reasonable interpretation royal icing comprises the same components as the composition and technically could be applied topically as it is non-toxic. The same components of the royal icing should be able to treat mastitis or edema of the breast or udder as they comprise the same components claimed.
Regarding claim 12, pertaining to the mastitis and breast or udder edema comprises mammary gland and/or udder tissue inflammations including teat canal, milk ducts, skin and teat orifices inflammations, the claim limitations of depending claims of a composition should further limit the composition and not its intended uses. These limitations are only intended use limitations.
Regarding claim 18, pertaining to the sugar being saccharose, Icing sugar is made from table sugar which is also known as saccharose and also known as sucrose (C12H22O11).
Regarding claim 19, pertaining to the carboxylic acid solution being acetic acid solution, white vinegar is an acetic acid solution generally 5%-20% acetic acid and water. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaobo (CN103877317A) and Ito (JP2012055888A).
Shaobo’s general disclosure is to a paste for treating acute mastitis (see abstract).
Regarding claim 11 and 15, Shaobo teaches a cream for the treatment of mastitis (see 0002) which comprises table vinegar (acetic acid) (see abstract and claim 2) and also teaches where varying ranges of vinegar can be used to adjust the viscosity (see 0017) and also where ethanol can be added (vehicle) (see 0035). The composition is also taught as a cream (see 0008) which would inherently be used as a topical composition. 
claim 16. 
Shaobo does not specifically teach the egg white and sugar of claim 11.
 However Ito’s general disclosure is to an emulsion composition with antioxidant properties (see abstract).
Regarding claim 11 and 15, pertaining to the composition comprising sugar, carboxylic acid solution, egg white and vehicle, Ito discloses an emulsion composition composed of antioxidant which is also stable (see abstract) and glucose, saccharose, maltose, xylose, or trehaolse (see ¶  0022) and carboxylic acid (see ¶ 0059) lauryl dimethylamino vinegar (see ¶ 0024) or fat soluble black vinegar extract (see ¶ 0027) and pork fat or paraffin or petroleum jelly and other animal fats and waxes (see ¶ 0052).
Regarding claim 12, pertaining to the mastitis and breast or udder edema comprises mammary gland and/or udder tissue inflammations including teat canal, milk ducts, skin and teat orifices inflammations, the claim limitations of depending claims of a composition should further limit the composition and not its intended uses. These limitations are only intended use limitations.
Regarding claim 18, pertaining to the sugar being saccharose, Ito discloses this limitation as shown in above rejection of claims 11 and 15 (see ¶ 0022)
Regarding claim 19, pertaining to the carboxylic acid being acetic acid solution, Ito discloses that the R1 and R4 is an ester group from an inorganic or organic acid where the water soluble ester is acetic acid (see ¶’s 0017 and 0018) which would also be in solution of the 
Regarding claim 21, pertaining to the vehicle being pork fat, animal wax, or petroleum jelly, Ito discloses these limitations as shown in above rejections of claims 11 and 15 (see ¶ 0052).
Regarding claim 22, pertaining to the composition, wherein the sugar is saccharose (see ¶ 0022), and where the carboxylic acid solution is 9% acetic acid solution (see above rejection for claim 20), and where the vehicle is pork fat (see ¶ 0052).
Regarding claims 16 and 17, wherein the composition comprises certain percentages for sugar, carboxylic acid solution, egg white, and vehicle, the references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  The combining of the two references does teach using vinegar to adjust the viscosity of the paste used to treat mastitis as previously stated and it would be obvious to an artisan to optimize the structural components of the paste to a workable condition (i.e. optimizing the egg white and sugar for creating either a more diluted or thicker paste). 
Also Ito teaches where “the addition of lipids and fat-soluble substances in the case of one or more simple substances or mixtures selected from compositions, foods, food additives, functional foods, feeds, feed additives, antioxidants, The amount may be added in the range of 0.005% to 90% by weight with respect to the total weight of the final preparation. This is because it becomes difficult to produce emulsified particles when it is 90% or more, and the effect is lowered when it is 0.005% or less” (see 0041 and 0042) and also teaches “The preferable content of the fat-soluble substance or the water-soluble substance in the emulsion 
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a topical composition.  Varying the concentration of ingredients within a topical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to select the specific components detailed within a single embodiment of an emulsion composition to use for creating a paste or topical composition along with adding the active ingredient acetic acid (vinegar) for the treatment of mastitis because acetic acid is known for treating mastitis and adding the egg white, sugar and vehicle at different concentrations would not be inventive. There would have been little experimentation needed .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaobo (CN103877317A) and Ito (JP2012055888A)as applied to claims 11-12, 15-19, and 21-22 above, and further in view of Cortesia (Acetic Acid, the Active Component of Vinegar, Is an Effective Tuberculocidal Disinfectant Claudia Cortesia, et al., mBio Feb 2014, 5 (2) e00013-14).
The previously combined references teach the topical composition for treating mastitis as previously explained, however the 9% acetic acid of claim 20 was not specifically taught.
Regarding claim 20, pertaining to the acetic acid being 9%. Cortesia teaches that acetic acid has been used for thousands of years as a disinfectant and can be used to kill even the most disinfectant-resistant bacteria (see importance, pg 1) and where exposure to 10% acetic acid resulted in at least a 6-log10 reduction of viable bacteria (see abstract, pg 1).
Although the reference does not specifically teach the 9% acetic acid solution, in this context, a person of ordinary skill would be able to realize the beneficial properties of acetic acid at a concentration of up to 10% would reduce even the most resistant bacteria at least up to  6-log10 higher than if used at a lower concentration. Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to use acetic acid at a concentration at 9% in order to kill more resistant bacteria that could lead possible infections. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0043.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655